Citation Nr: 0737897	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at St. Joseph's Hospital (SJH) 
in Eureka, California from March 30, 2004 to April 9, 2004.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to January 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 decision of the San Francisco VA Medical Center (VAMC) 
of the Department of Veterans Affairs (VA) that granted 
payment or reimbursement for the SJH services provided on 
March 29, 2004 but denied payment or reimbursement of the SJH 
services provided from March 30, 2004 to April 9, 2004.  In 
May 2007 the Board sought an expert medical opinion from the 
Veteran's Health Administration.  That opinion was received 
in September 2007. 


FINDINGS OF FACT

1. From March 30, 2004 to April 9, 2004 the veteran received 
treatment for pneumonia and a number of other conditions at 
SJH; treatment provided until April 8, 2004 was for a 
continued medical emergency and a VA or other federal 
facility was not feasibly available to provide the treatment; 
treatment from April 8, 2004 to April 9, 2004 was not for a 
continued medical emergency.    

2.  The veteran is financially liable for the treatment 
received; from March 30, 2004 to April 9, 2004 he was 
enrolled in the VA health care system, had received VA 
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of SJH.

3.  The conditions for which the veteran was treated were not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred by the veteran for treatment received from March 30, 
2004 to April 9, 2004 was timely filed within 90 days of the 
date the veteran was discharged from SJH.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran by SJH from March 30, 2004 
up until April 8, 2004.  38 U.S.C.A. §§ 1725, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 
(2007).  

2.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
treatment provided to the veteran by SJH from April 8, 2004 
to April 9, 2004.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
It is not entirely clear whether the VCAA applies to claims 
for benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (noting that 
VCAA regulations were only applicable to claims for benefits 
governed under 38 C.F.R. Part 3).  Regardless, in the instant 
case, requiring that the veteran receive absolutely complete 
VCAA notice would delay the substantial payment/reimbursement 
to which he is entitled.  A VCAA notice letter was attached 
to the June 2005 statement of the case (SOC).  Also, this SOC 
provided notice of the applicable provisions of 38 U.S.C.A. 
§ 1725.  The veteran has had ample opportunity to respond, 
and is not prejudiced by any technical notice deficiency. 

II.  Factual Background

2003 VA treatment records show that the veteran received 
treatment at the Eureka outpatient clinic.  

A February 2005 rating sheet shows that the veteran is 
service connected for loss of eye (rated 50 percent), skin 
condition (rated 30 percent), shoulder muscle injury (rated 
20 percent) and diabetes (rated 20 percent).  At the time of 
the veteran's March to April 2004 treatment at SJH he was 
service connected for the eye, skin and shoulder conditions 
but not for the diabetes.  

An SJH history and physical shows that the veteran was 
transported to the hospital on March 29, 2004 after he was found 
unresponsive and noted not to have been out of the house for some 
time. He was awake, but confused and agitated at times, and a 
chest X-ray showed right lower lobe infiltrates and questionable 
mediastinal adenopathy on the left.  The diagnostic impressions 
included altered mental status, right lower lobe infiltrate with 
possible community acquired pneumonia or aspiration pneumonia, 
hypercalcemia, renal insufficiency, alcohol abuse, tobacco abuse, 
hyperglycemia, hyperkalemia, probable urinary tract infection, 
anemia and macrocytosis secondary to alcohol.  
        
According to the SJH discharge summary, the veteran was 
subsequently admitted to the Med-Surg. floor for further 
evaluation and treatment.  However, he had worsening mental 
status and became hypoxic and tachypneic on day 2.  Consequently, 
he was transferred to the Step-Down unit for closer monitoring 
and he required BiPAP treatment on hospital day 3.  On day 3 he 
was also noted to have a left lower lobe effusion or infiltrate 
and required intubation and transfer to the Intensive Care Unit 
(ICU).  He continued treatment at the ICU until April 6, 2004, at 
which point he was extubated and transferred back to the Step 
Down Unit.  On evaluation there, he was noted to have remarkably 
improved mentation and was alert and oriented x 3.  On April 7, 
2004 he was transferred to a Med-Surg unit and a feeding tube was 
discontinued.  He continued to improve and was discharged from 
the hospital on April 9, 2004.  The discharge diagnoses were 
right lower infiltrate, secondary to community acquired pneumonia 
and possible aspiration pneumonia, hypercalcemia, prerenal 
insufficiency, alcohol abuse, tobacco abuse, hyperglycemia, 
hyperkalemia, urinary tract infection, macrocytic anemia, 
secondary to alcohol dependency, confusion and altered mental 
status, toxic alcoholic encephalopathy, chronic obstructive 
pulmonary disease with respiratory failure and facial rash, 
secondary to fungal infection.    

An April 2004 SJH bill showed that the veteran was charged 
$147,439.41 for the treatment he received at SJH from March 29, 
2004 to April 9, 2004.  

The December 2004 decision found that the veteran was 
transferable to the VAMC after March 29, 2004.  This decision was 
apparently based on an earlier June 2004 finding by a VA 
physician that the veteran was transferable as of this date.    

In a January 2005 notice of disagreement, an SJH Patient Accounts 
Supervisor indicated that SJH tried to transfer the veteran to 
the VAMC several times.  The utilization review nurse called 
every day to check on the transfer and each time was told that 
there were no beds available.  The supervisor contended that the 
lack of an available bed at the VAMC was not the fault of the 
hospital and the veteran should not be liable financially for 
payment when SJH followed the avenues it was instructed to use by 
the VAMC.  

In a June 2005 statement of the case the VAMC noted that under 
applicable regulations, VA is not required to pay for private 
medical treatment once the emergency has ended and the veteran is 
stable for transfer.  Consequently, as the VA physician 
determined in June 2004 that the veteran was stable for transfer 
after March 29, 2004, VA could only pay for the services rendered 
on March 29, 2004.  
In a letter accompanying the July 2005 Form 9, the SJH Patient 
Accounts Supervisor indicated that after March 29, 2004 the 
veteran became stable enough for transfer (to the VAMC some 300 
miles away) but not for discharge.  At that time the hospital was 
in contact with the VAMC and was told that there were no beds 
available.   However, on the third day of treatment (i.e. March 
31, 2004), the veteran had a set back and had to be moved to the 
ICU and placed on a ventilator, proving that at that point he was 
no longer stable for transfer.  

In the September 2007 VHA opinion, a VA physician indicated that 
the veteran could not have been safely transferred from SJH to 
the VAMC for continued care on March 30, 2004 or March 31, 2004 
prior to his transfer to the SJH ICU (on March 31, 2004).  The 
physician noted that the veteran was in alcohol withdrawal, was 
in 4 point restraints and needed sedation and continuous 
monitoring.  He was also on 6 liters of oxygen, which was 
deteriorating with tachypnea showing worsening respiratory 
status.  The physician also indicated the veteran was not safe 
for transfer to the VAMC until April 8, 2004. He noted that the 
veteran was on a ventilator on April 6, 2004 and then BiPap until 
April 7, 2004.  Also, he was in toxic encephalopathy and NPO on 
April 7, 2004 still may not have been safe for transfer.  

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at SJH was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as it was obviously submitted prior 
to the initial April 2004 decision, well within 90 days from 
the date the veteran was discharged from SJH.  38 C.F.R. 
§ 17.1004(d).  It is also abundantly clear that SJH provides 
emergency care.  38 C.F.R. § 17.1002(a).  Additionally, it is 
established that the veteran's treatment at SJH was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The veteran was transported to SJH after being found 
out of his house and unresponsive.  After he arrived at the 
hospital he was awake but confused and agitated and was 
diagnosed as having altered mental status, right lower lobe 
infiltrate with possible community acquired pneumonia or 
aspiration pneumonia, hypercalcemia, renal insufficiency, 
alcohol abuse, tobacco abuse, hyperglycemia, hyperkalemia, 
probable urinary tract infection, anemia and macrocytosis 
secondary to alcohol.  Given the overall acuity of these 
symptoms, a prudent layperson could reasonably expect the 
absence of immediate medical attention would result in 
serious impairment to body functions or serious dysfunction 
of a bodily organ or part.  38 C.F.R. § 17.1002(b).  
Additionally, the Board notes that the VAMC has not contended 
that the veteran's initial treatment was unnecessary to 
protect the veteran's life or health as it has already 
awarded payment/reimbursement for the veteran's initial 
treatment on March 29, 2004.  

Regarding the feasible availability of a VA facility for the 
veteran's treatment, the Board notes that he lives in Eureka, 
where SJH is located and that the VAMC (which is the closest 
VA hospital) is approximately 271 miles away.  Given, this 
distance and the veteran's initial unresponsiveness and 
overall acute symptomatology, the Board finds that an attempt 
for the veteran to initially receive care at the VAMC would 
not have been considered reasonable by a prudent layperson.  
38 C.F.R. § 17.1002(c).  The VAMC also found that its 
services were not initially feasibly available by providing 
payment/reimbursement for the initial treatment the veteran 
received at SJH on March 29, 2004.  

The VAMC determined that the veteran's treatment after March 29, 
2004 was not for a continued medical emergency as he could have 
been safely transferred to the VAMC after that date.  See 
38 C.F.R. § 17.1002(d).  The April 2004 finding of the VA 
physician supports this position but did not provide any details 
as to why the veteran was stable for transfer as of that time.  
On the other hand, Dr. C's September 2007 VA medical expert 
advisory opinion found that the veteran was not stable for 
transfer from SJH at any time prior to   April 8, 2004.  This 
opinion explicitly found that the veteran could not have been 
transferred to the VAMC on March 30, 2004 or March 31, 2004 as he 
was in alcohol withdrawal, was in 4 point restraints, needed 
sedation and continuous monitoring and was on 6 liters of oxygen, 
which was deteriorating with tachypnea showing worsening 
respiratory status.  Furthermore, the veteran could not have been 
transferred on either April 6, 2004 or April 7, 2004 as he was on 
a ventilator on April 6th and then BiPap until April 7th, and was 
in toxic encephalopathy and NPO on April 7th and still may not 
have been safe for transfer.  Given that Dr. C's opinion is based 
on specific findings and the earlier VA physician's opinion is 
just a blanket statement, the Board finds that the more probative 
evidence establishes that the veteran was not stable for transfer 
from SJH until April 8, 2004 and was thus treated for a continued 
medical emergency up until that date.  Id.  (The SJH Patient 
Accounts Supervisor did indicate that on March 30, 2004 the 
veteran became stable enough for transfer but not for discharge.  
As a layperson, however, the Supervisor is not competent to make 
such assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Also, it appears that the Supervisor made this statement 
to generally express that once the veteran was admitted to SJH, 
the hospital did all it could to transfer the veteran to the VAMC 
as soon as possible, not to a make a medical judgment about when 
the veteran was actually medically stable for transfer).  

There is no medical evidence of record suggesting that the 
veteran was not stable for transfer as of April 8, 2004, and Dr. 
C affirmatively found that the veteran was stable for transfer as 
of that date.  Consequently, the evidence establishes that the 
treatment the veteran received at SJH on April 8, 2004 and April 
9, 2004 was not for a continued medical emergency and is not 
subject to VA payment/reimbursement.  Id.  In this regard, the 
Board notes that whether there was a bed available for the 
veteran to be transferred on these days is irrelevant; under 
38 U.S.C.A. § 1725 and the accompanying regulations, if the 
veteran is not being treated for a continued medical emergency 
payment or reimbursement for such treatment cannot be provided.  
Id.    
It is clear from the record that the veteran was enrolled in 
the VA healthcare system and had received medical services 
within the prior 24-month period as he had been treated at 
the VA outpatient clinic in Eureka in 2003.  The April 2004 
bill from SJH reasonably establishes that he is financially 
liable for the treatment he received there.  There is nothing 
in the record to indicate that he had any health coverage 
other than from VA (notably he was 59 at the time he received 
the treatment at SJH, and so was too young to receive 
Medicare based on age).  Finally, as mentioned above, the 
veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  

In summary, the evidence establishes that 
payment/reimbursement for the cost of the veteran's treatment 
at SJH was timely filed.  It also establishes that the 
veteran's initial care at SJH was emergent; that VA or other 
federal facilities were not feasibly available and that that 
the continued care he received up until April 8, 2004 was for 
a continued medical emergency but the care he received on 
April 8 and 9, 2004 at SJH was not for a continued medical 
emergency.  Furthermore, he was enrolled in the VA health 
care system; had received services within the prior 24 
months; was financially liable for the SJH treatment and had 
no other applicable health coverage.  Hence, payment or 
reimbursement for the costs of treatment from SJH until April 
8, 2004, but not from April 8 to April 9, 2004, is warranted.  


ORDER

Entitlement to payment or reimbursement for the private 
medical services the veteran received at SJH from March 30, 
2004 to April 7, 2004 is granted. 

Entitlement to payment or reimbursement for the private 
medical services the veteran received at SJH from April 8, 
2004 to April 9, 2004 is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


